FILED
                            NOT FOR PUBLICATION                             JUL 15 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


In re: BILL MARTIN PARKER,             )      No. 12-60047
                                       )
      Debtor.                          )      BAP No. NC-11-1566-JuKiJo
                                       )
                                       )
ALBERT P. WILCOX,                      )      MEMORANDUM*
                                       )
      Appellant,                       )
                                       )
      v.                               )
                                       )
BILL MARTIN PARKER,                    )
                                       )
      Appellee.                        )
                                       )

                          Appeal from the Ninth Circuit
                            Bankruptcy Appellate Panel
            Jury, Kirscher, and Johnson, Bankruptcy Judges, Presiding

                             Submitted July 9, 2013**
                             San Francisco, California

Before:      FERNANDEZ, PAEZ, and BERZON, Circuit Judges.


      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
      The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).
      Albert P. Wilcox appeals the Bankruptcy Appellate Panel’s (BAP) decision1

affirming the bankruptcy court’s determination that he was not entitled to the

benefit of judicial estoppel in his pursuit of a fraud claim against Bill Martin

Parker. We affirm.2

      The BAP’s opinion upholding the bankruptcy court’s decision is concise and

persuasive. We, therefore, adopt its discussion and determination that on the facts

of this case the doctrine of judicial estoppel does not apply.3

      AFFIRMED.




      1
          Wilcox v. Parker (In re Parker), 471 B.R. 570 (B.A.P. 9th Cir. 2012).
      2
        We review the BAP’s decision de novo. See Boyajian v. New Falls Corp.
(In re Boyajian), 564 F.3d 1088, 1090 (9th Cir. 2009). The bankruptcy court’s
legal conclusions are likewise reviewed de novo, and its “decision whether to
invoke judicial estoppel is reviewed for abuse of discretion.” Wolfe v. Jacobson
(In re Jacobson), 676 F.3d 1193, 1198 (9th Cir. 2012).
      3
        In his reply brief, Wilcox asserts that Parker commenced his bankruptcy
action in bad faith. He did not raise that claim before the BAP or in his opening
brief. We decline to consider it. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th
Cir. 1999).

                                            2